Title: To Thomas Jefferson from James Wilkinson, 29 March 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            St. Louis March 29th. 06—
                        
                        Could I be so vain as to impute aught of personal regard, to the generous & paternal support which you have
                            recently given to my official pretensions, I should not hesitate to implore you to forbear the indulge of every sympathy
                            towards me, which might cause you one single Enemy, however undeserved or contemptible—Dispose of me Sir as your private
                            Interests, or the National Service may require, and you shall never hear a Murmur—This alas is the only poor return I can
                            make you, for continued Acts of undeserved Kindness—Yet I have so far conformed my Conduct to your inclinations I
                            beleive, as to have avoided every species of Interested pursuit since my arrival, here, and I can asseverate Upon my Honor,
                            that I do not at this Moment own a single acre of Ground in the Territory, directly or indirectly, excepting a conditional
                            bargain at a high price for a small tract, made with view to the accommodation of the public—Altho the participation of
                            the most valuable Estates of the Country have been offered to me.—
                        May a grateful people & a just providence preserve & perpetuate Your Fame & Your Happiness—
                        
                            Ja Wilkinson
                            
                        
                    